IN THE SUPREME COURT OF IOWA
                            No. 10–0255

                         Filed July 2, 2010


IOWA SUPREME COURT ATTORNEY
DISCIPLINARY BOARD,

      Complainant,

vs.

MARK A. TEMPLETON,

      Respondent.


      On review of the report of the Grievance Commission of the

Supreme Court of Iowa.



      Grievance commission reports respondent has committed ethical

infractions and recommends a two-year suspension of respondent’s

license to practice law. LICENSED SUSPENDED.



      Charles L. Harrington and Amanda K. Robinson, Des Moines, for

complainant.


      Mark McCormick, Belin McCormick, P.C., Des Moines, for

respondent.
                                    2

WIGGINS, Justice.

      The Iowa Supreme Court Attorney Disciplinary Board filed a

complaint against the respondent, Mark A. Templeton, with the

Grievance Commission of the Supreme Court of Iowa alleging Templeton

committed various violations of the Iowa Rules of Professional Conduct.

The commission found Templeton’s conduct violated three provisions of

the rules and recommended we suspend Templeton’s license to practice

law with no possibility of reinstatement for a period of two years. On our

de novo review, we find Templeton violated one rule that requires us to

impose sanctions.     Accordingly, we suspend Templeton’s license to

practice law indefinitely with no possibility of reinstatement for a period

of three months.

      I. Scope of Review.

      We review attorney disciplinary proceedings de novo.            Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Hoglan, 781 N.W.2d 279, 281 (Iowa

2010).   The board has the burden of proving an attorney’s ethical

misconduct by a convincing preponderance of the evidence. Id. “This

burden is less than proof beyond a reasonable doubt, but more than the

preponderance standard required in the usual civil case.” Iowa Supreme

Ct. Bd. of Prof’l Ethics & Conduct v. Lett, 674 N.W.2d 139, 142 (Iowa

2004).   Upon proof of misconduct, we may impose a greater or lesser

sanction than the sanction recommended by the commission. Id.

      II. Findings of Fact.

      On our de novo review, we find the following facts.            Mark

Templeton was fifty years old at the time of the grievance commission

hearing. He is a graduate of Drake University Law School and became a

licensed lawyer in January 1986. He practiced law until 2000. In 2000

Templeton took inactive status and began managing a newspaper
                                       3

distribution business. In 2007 he distributed newspapers in four states

and personally delivered the newspapers in the Des Moines area.

      Through his newspaper deliveries, he became aware of a house in

the Des Moines area where three single women lived. The owner of the

house, Mary Doe, was eighty years old at the time of the incident that led

to this proceeding. The tenants were Jane Roe, a twenty-four-year-old

nurse, and Paula Poe, a twenty-one-year-old intern at a local church. 1

      Beginning in March 2007, Roe began to hear what she thought

was someone walking across the crushed landscape rocks outside her

master bedroom and bathroom windows. These noises began to occur

more frequently throughout the month of March. In April, as Roe turned

off the bathroom lights, she looked out the window and saw a man duck,

run from the window to a silver car parked in the street, and drive away.

Roe observed this activity happen four to six times. Each time she saw

the man, she called the police.

      After repeated reports by Roe and her roommates, the police set up

a surveillance camera to try to capture images of the man. The camera

malfunctioned and failed to record any images of the trespasser. After

the surveillance camera set up by the police failed, one of Roe’s family

members installed a motion-detection camera used for deer hunting on a

tree outside of the house in an attempt to capture images of the person

coming to Roe’s windows.

      On June 24 Roe’s family was staying with her at the house. In the

morning, Roe and her family were planning to go to the airport and leave

for a vacation. Around midnight, Roe was in her bedroom packing for

the trip when she noticed the motion-detection camera was flashing,


       1We have changed the names of the three women pursuant to Iowa Court Rule

21.28 in order to keep their identities confidential.
                                    4

meaning something in front of the house had triggered it. Roe looked

outside, but saw no one. Approximately five minutes later, a car pulled

up in front of the house and turned its lights off but shortly thereafter

sped away. After the car left, Roe and her family removed the camera

from the tree, downloaded the pictures it had taken onto Roe’s laptop

computer, and discovered the camera had captured pictures of a white

male with facial hair and glasses wearing a dark blue or black baseball

hat, t-shirt, and khaki shorts. Roe notified the police she had pictures of

the person looking into her windows.

      At five o’clock the next morning, Roe’s family left for the airport.

On the way to the airport, the family passed a neighborhood gas station.

Roe’s brother observed a man filling his car with gas who fit the

description of the man in the photographs the motion-detection camera

had taken the night before.      The family obtained the license plate

number of the vehicle and relayed this information to the police.        A

detective traced the license plate back to the registered owner, who

informed the detective he had recently sold the vehicle to a friend, Mark

Templeton. The detective searched for Templeton’s driver’s license in the

department of transportation’s database and located what he believed

was Templeton’s license.    The detective compared Templeton’s driver’s

license photograph with the photographs captured by Roe and concluded

they were a match.

      After determining Templeton was the primary suspect, the

detective and Templeton talked on the phone.       The detective informed

Templeton that he had been identified as the individual who had

repeatedly been looking into Roe’s windows. Templeton admitted he had

visited the house approximately four or five times to look into Roe’s

windows while he was in the area delivering newspapers. Templeton told
                                   5

the detective he has had a problem with window peeping his whole life

and was relieved he had been caught because otherwise this behavior

probably was not going to stop.   Templeton also admitted he received

sexual gratification from looking into Roe’s windows but denied ever

masturbating while doing so. We agree the evidence does not support a

finding that Templeton was masturbating while looking into the windows.

     Templeton promised to seek help and not engage in this type of

conduct again. The detective informed Templeton he would talk with the

victims before proceeding any further, but he could not guarantee the

State would not pursue criminal charges.

     During the time Templeton was looking in Roe’s windows, Doe,

Roe, and Poe were terrified. The women felt they were being stalked and

were concerned the person looking into their windows was there to do

them harm. Doe was so concerned about her safety she would call the

police almost daily to inquire if the police had caught the perpetrator.

Roe felt the perpetrator was invading her privacy and she was being

taken advantage of as a woman. When she came home alone at night,

she would call ahead so her roommates would be at the door when she

arrived home.   Roe also put blankets over her windows and began

dressing and undressing in a closet that did not have any windows. Poe

was so terrified by the incidents she quit her internship, moved home

with her parents, and refused to participate in any proceedings against

Templeton.

     The State charged Templeton with one count of criminal trespass

and one count of invasion of privacy. The county attorney later amended

the charges to six counts of invasion of privacy—nudity, a serious

misdemeanor, in violation of Iowa Code section 709.21 (2005). During
                                      6

the course of the proceedings, Templeton sought treatment for the

behavior resulting in his arrest.

      On September 18 Templeton met with a sex-offender-treatment

specialist who conducted a two-hour clinical interview, administered

different   risk      assessment     tests,   and   completed    a    risk

assessment/amenability-to-treatment evaluation of Templeton.          The

specialist concluded Templeton presented a low level of risk for repeated

abusive behavior and suggested that he participate in outpatient sex-

offender treatment.

      On November 7 Templeton pleaded guilty to all six counts of

invasion of privacy—nudity. The district court sentenced Templeton to a

period not to exceed one year for each of the six counts of invasion of

privacy—nudity, to run consecutively, suspended this sentence, placed

Templeton on probation for a period of six years, and ordered Templeton

to complete sex-offender treatment as an added condition of probation.

      Subsequently, the attorney disciplinary board filed its complaint

against Templeton. The complaint invoked issue preclusion with regard

to Templeton’s conviction and alleged Templeton’s window-peeping

behavior and subsequent conviction violated Iowa Rules of Professional

Conduct 32:8.4(a) (violating or attempting to violate the Iowa Rules of

Professional Conduct), 32:8.4(b) (committing a criminal act that reflects

adversely on the lawyer’s honesty, trustworthiness, or fitness as a lawyer

in other respects), and 32:8.4(d) (engaging in conduct that is prejudicial

to the administration of justice).

      At the time of the hearing, Templeton had completed the first two

phases of a four-phase sex-offender-treatment program. He is scheduled

to complete the fourth phase of the treatment program in 2012.

Templeton suffers from major depressive disorder, anxiety disorder,
                                       7

voyeurism, and exhibitionism. He has met all expectations with regard

to his compliance and performance during his course of treatment.

Templeton’s risk of recidivism is relatively low. In order to further his

recovery and ensure he is complying with his probation, Templeton has

voluntarily chosen to continue to wear his monitoring ankle bracelet.

         On February 12, 2010, the grievance commission filed its findings

of fact, conclusions of law, and recommendation.             The commission

concluded the board had proved Templeton’s conduct violated Iowa Rules

of Professional Conduct 32:8.4(a), (b), and (d).           After weighing the

aggravating and mitigating factors in the case, the commission

recommended this court suspend Templeton’s license to practice law for

two years without any possibility of reinstatement.          The commission

further recommended upon Templeton’s application for reinstatement he

shall:
         1) have the burden of proving he has continued to
         successfully comply with all conditions of his probation,
         including the sex offender treatment program; 2) have the
         burden of proving he is compliant with any medication
         regimens recommended by his counselors and physicians;
         3) include with his application for reinstatement reports of
         two treating physicians regarding his progress and
         prognosis; and 4) have the burden of proving he has
         developed a “safety net” of assistance he can turn to should
         he encounter problems with depression or anxiety disorder
         while engaged in the practice of law.
         Neither   party   appealed   the   commission’s     recommendation.

Therefore, we are reviewing the recommendation pursuant to Iowa Court

Rule 35.10(1).

         III. Analysis.

         We have the authority to take disciplinary action against an

attorney even though the attorney’s license is inactive and the attorney is

not actively engaged in the practice of law. Iowa Supreme Ct. Bd. of Prof’l
                                          8

Ethics & Conduct v. Mulford, 625 N.W.2d 672, 679 (Iowa 2001). This is

true even if at the time of the misconduct the attorney was not acting as

a lawyer. Id. Thus, even though Templeton’s law license was on inactive

status and his conduct was unrelated to his representation of clients or

any other facet of the practice of law, we still have the authority to

sanction him upon a finding that he has engaged in misconduct in

violation of the Iowa Rules of Professional Conduct.

      The      commission    found       Templeton     violated    Iowa   Rule      of

Professional    Conduct     32:8.4(b).        Rule   32:8.4(b)    provides,   “It   is

professional misconduct for a lawyer to . . . commit a criminal act that

reflects adversely on the lawyer’s honesty, trustworthiness, or fitness as

a lawyer in other respects.” Iowa R. Prof’l Conduct 32:8.4(b). A comment

to the rule states: “Illegal conduct can reflect adversely on fitness to

practice law.     A pattern of repeated offenses, even ones of minor

significance when considered separately, can indicate indifference to legal

obligation.”    Id. cmt. 2 (emphasis added).         The mere commission of a

criminal act does not necessarily reflect adversely on the fitness of an

attorney to practice law.     2 Geoffrey C. Hazard, Jr. et al., The Law of

Lawyering § 65.4, at 65-8 to 65-9 (3d ed. 2009 Supp.) [hereinafter “The

Law of Lawyering”].       The nature and circumstances of the act are

relevant to determine if the commission of the criminal act reflects

adversely on the attorney’s fitness to practice law. Id. § 65.4, at 65-8.

      Oregon’s DR 1–102(A)(2) provides: “[I]t is professional misconduct

for a lawyer to ‘commit a criminal act that reflects adversely on the

lawyer’s honesty, trustworthiness or fitness to practice law.’ ”               In re

Conduct of White, 815 P.2d 1257, 1265 (Or. 1991) (quoting Or. Code of

Prof’l Responsibility DR 1–102(A)(2)). Oregon’s rule, in effect at the time
                                     9

the Supreme Court of Oregon decided White, is similar to our rule

32:8.4(b).

      In applying DR 1–102(A)(2) to a criminal act of an attorney, the

Supreme Court of Oregon noted:
             To some extent, every criminal act shows lack of
      support for our laws and diminishes public confidence in
      lawyers, thereby reflecting adversely on a lawyer’s fitness to
      practice.    DR 1–102(A)(2) does not sweep so broadly,
      however. For example, a misdemeanor assault arising from
      a private dispute would not, in and of itself, violate that rule.
      Each case must be decided on its own facts. There must be
      some rational connection other than the criminality of the
      act between the conduct and the actor’s fitness to practice
      law. Pertinent considerations include the lawyer’s mental
      state; the extent to which the act demonstrates disrespect for
      the law or law enforcement; the presence or absence of a
      victim; the extent of actual or potential injury to a victim;
      and the presence or absence of a pattern of criminal
      conduct.
Id. at 1265 (citation omitted). Oregon’s analysis as to when a criminal

act reflects adversely on a lawyer’s fitness to practice law is reasonable

and is the analysis we now adopt to apply in our own disciplinary cases.

      Here, Templeton engaged in a pattern of criminal conduct by

repeatedly looking into the victims’ windows.      In doing so, he violated

Doe’s, Roe’s, and Poe’s privacy, and caused them to suffer emotional

distress.     Although his conduct was compulsive, the record also

establishes he intentionally and knowingly invaded the privacy of these

women.       This conduct also raises serious misgivings about whether

Templeton understands the concept of privacy and respects the law

protecting individuals’ privacy rights.      For these reasons, we find

Templeton’s criminal acts of invading Doe’s, Roe’s, and Poe’s privacy

reflects adversely on his fitness to practice law in violation of rule

32:8.4(b).    See In re Haecker, 664 N.E.2d 1176, 1177 (Ind. 1996),

reinstatement granted, 693 N.E.2d 529 (Ind. 1998) (finding attorney’s
                                     10

clandestine act of voyeurism of the occupants of his rental property

constituted a crime that reflected adversely on his fitness as an attorney

in other respects).    Therefore, we agree with the commission that

Templeton violated rule 32:8.4(b).

      The commission also found Templeton violated rule 32:8.4(d).

Rule 32:8.4(d) states: “It is professional misconduct for a lawyer to . . .

engage in conduct that is prejudicial to the administration of justice.”

Iowa R. Prof’l Conduct 32:8.4(d). This rule is similar to former DR 1–

102(A)(5). DR 1–102(A)(5) provided that: “A lawyer shall not . . . [e]ngage

in conduct that is prejudicial to the administration of justice.”      The

debates of the ABA House of Delegates clearly indicate the purpose for

incorporating this “prejudicial to the administration of justice” language

from past rules, such as our former DR 1–102(A)(5), into the ABA’s Model

Rules of Professional Conduct was “to address violations of well-

understood norms and conventions of practice only.”          2 The Law of

Lawyering § 65.6, at 65-16. We have adopted the ABA’s proposed model

rule 8.4(d) as our rule 32:8.4(d). Examples of conduct prejudicial to the

administration of justice include paying an adverse expert witness for

information regarding an opponent’s case preparation, demanding a

release in a civil action as a condition of dismissing criminal charges,

and knowingly making false or reckless charges against a judicial officer.

See id. at 65-16 to 65-18; see also Iowa Supreme Ct. Att’y Disciplinary

Bd. v. Weaver, 750 N.W.2d 71, 90–91 (Iowa 2008) (holding falsely

accusing a judge of being dishonest concerning a sentencing decision

was conduct prejudicial to the administration of justice).

      We have interpreted our former DR 1–102(A)(5) in a similar

fashion. In Iowa Supreme Court Attorney Disciplinary Board v. Howe, we

stated:
                                     11
      Although “there is no typical form of conduct that prejudices
      the administration of justice,” actions that have commonly
      been held to violate this disciplinary rule have hampered
      “the efficient and proper operation of the courts or of
      ancillary systems upon which the courts rely.”
Iowa Supreme Ct. Att’y Disciplinary Bd. v. Howe, 706 N.W.2d 360, 373

(Iowa 2005) (quoting Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v.

Steffes, 588 N.W.2d 121, 123 (Iowa 1999)).

      In the past, we have found the mere fact a lawyer was convicted of

an OWI, third offense, was conduct prejudicial to the administration of

justice. Iowa Supreme Ct. Att’y Disciplinary Bd. v. Johnson, 774 N.W.2d

496, 498–99 (Iowa 2009) (finding a lawyer’s third OWI conviction was a

violation of rule 32:8.4(d)); Iowa Supreme Ct. Att’y Disciplinary Bd. v. Dull,

713 N.W.2d 199, 204 (Iowa 2006) (finding a lawyer’s third OWI conviction

was a violation of DR 1–102(A)(5)). We now believe, under rule 32:8.4(d),

the mere act of committing a crime does not constitute a violation of this

rule because the rule does not simply prohibit the doing of an act.

Rather, rule 32:8.4(d) specifically prohibits an act that is prejudicial to

the administration of justice by violating the well-understood norms and

conventions of the practice of law. To hold otherwise would be contrary

to the intent of the ABA’s Model Rules of Professional Conduct when it

proposed the model rule, which we adopted in rule 32:8.4(d) without

change.    Therefore, we overrule our prior cases holding otherwise.

Nevertheless, criminal conduct may violate other rules contained in our

rules of professional conduct.    See, e.g., Johnson, 774 N.W.2d at 499

(finding a lawyer’s third OWI conviction was a violation of the rule

providing it is professional misconduct to commit a criminal act that

reflects adversely on the lawyer’s honesty, trustworthiness, or fitness as

a lawyer in other respects); Dull, 713 N.W.2d at 204 (finding a lawyer’s

third OWI conviction was a violation of the rule providing a lawyer shall
                                     12

not engage in conduct that adversely reflects on a lawyer’s fitness to

practice law).

      Applying these principles to this record, there is nothing in the

record to indicate Templeton’s criminal conduct was prejudicial to the

administration of justice by deviating from the well-understood norms

and conventions of practice. Templeton complied with every order and

time deadline in his criminal proceeding.      See Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Curtis, 749 N.W.2d 694, 699 (Iowa 2008) (holding

failure to meet appellate deadlines in a postconviction relief action was

conduct prejudicial to the administration of justice). He did nothing to

impede the progress of his criminal proceeding and did not make any

statements falsely impugning the integrity of the judicial system.

Without any evidence showing Templeton’s criminal conduct violated the

well-understood norms and conventions of practice, the board did not

prove a violation of rule 32:8.4(d). Consequently, the board has failed to

prove Templeton’s conduct violated rule 32:8.4(d).

      The commission also found Templeton violated rule 32:8.4(a)

providing: “It is professional misconduct for a lawyer to . . . violate . . .

the Iowa Rules of Professional Conduct . . . .” Iowa R. Prof’l Conduct

32:8.4(a). It is true Templeton’s violation of rule 35:8.4(b) violates the

provision contained in rule 32:8.4(a) stating that it is professional

misconduct for a lawyer to violate the Iowa Rules of Professional

Conduct. The purpose, however, of including rule 32:8.4(a) in the Iowa

Rules of Professional Conduct is to give notice to attorneys that they are

subject to discipline for violating the rules.     Iowa R. Prof’l Conduct

32:8.4, cmt. 1.    The purpose of rule 32:8.4(a) was not to create a

separate violation. Therefore, once the board proves a violation of the

Iowa Rules of Professional Conduct, we will not discipline an attorney for
                                    13

violating rule 32:8.4(a).   Accordingly, although we find Templeton’s

conduct violated rule 32:8.4(a), we will not consider it as a separate

violation for purposes of determining his sanction.       In the future, the

board need not file a complaint alleging a violation of rule 32:8.4(a)

providing it is professional misconduct for a lawyer to violate the Iowa

Rules of Professional Conduct.     Proof of a violation of another rule is

sufficient for us to consider the proper sanction.

      IV. Sanction.

      We have no standard sanction for misconduct of this type. Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Carpenter, 781 N.W.2d 263, 270

(Iowa 2010). Nevertheless, we try to achieve consistency with our prior

cases when determining the proper sanction.          Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Marzen, 779 N.W.2d 757, 767 (Iowa 2010).              In

determining the proper sanction
      “we consider the nature of the violations, protection of the
      public, deterrence of similar misconduct by others, the
      lawyer’s fitness to practice, and the court’s duty to uphold
      the integrity of the profession in the eyes of the public. We
      also consider aggravating and mitigating circumstances
      present in the disciplinary action.”
Iowa Supreme Ct. Att’y Disciplinary Bd. v. Powell, 726 N.W.2d 397, 408

(Iowa 2007) (internal quotation marks and alteration omitted) (quoting

Iowa Supreme Ct. Att’y Disciplinary Bd. v. Iversen, 723 N.W.2d 806, 810

(Iowa 2006)). The goal of our disciplinary system is “to maintain public

confidence in the legal profession as well as to provide a policing

mechanism for poor lawyering.” Id. (internal quotation marks omitted).

      There are a number of aggravating circumstances in this case.

First, we cannot overlook the serious, egregious, and persistent nature of

Templeton’s misconduct and the effect it had on his victims. See, e.g.,

Comm. on Prof’l Ethics & Conduct v. Tompkins, 415 N.W.2d 620, 623
                                   14

(Iowa 1987) (stating, “the more egregious and persistent the conduct, the

more debased the character of the offender”). From March through June

2007, Templeton visited the women’s house and looked through their

bedroom and bathroom windows on multiple occasions.          Templeton’s

victims did not know if or when he would return, whether his conduct

would escalate to violence, or if they were safe in or outside their home.

The victims were terrified and one roommate quit her internship, moved

out of the house, and refused to participate in any criminal proceedings

just to escape Templeton’s harassment.

      Second, Templeton has admitted to a long history of compulsive

and deviant sexual behavior.    See, e.g., Tompkins, 415 N.W.2d at 623

(refusing to allow the compulsiveness of an attorney’s illness to serve as

a mitigating factor); Comm. on Prof’l Ethics & Conduct v. Vesole, 400

N.W.2d 591, 593 (Iowa 1987) (considering an attorney’s history of

morally reprehensible and compulsive acts when determining an

appropriate sanction).    Templeton admitted he has struggled with

compulsive sexual behavior his whole life. He has admitted an addiction

to pornography, together with a history of exposing himself and window

peeping.

      Third, Templeton was well aware of what he was doing, understood

he could seek help for his problems, but chose not to do so until he was

caught and confronted with the consequences of his actions.           See

Tompkins, 415 N.W.2d at 623 (considering the fact that an attorney knew

he could get help for his problem but chose not to do so until faced with

serious consequences when determining an appropriate sanction).        In

fact, when first confronted by the detective, Templeton was relieved and

admitted his window peeping probably would not have stopped absent an

intervention.
                                   15

      In addition to the aggravating circumstances, there are a number

of mitigating circumstances present. Templeton’s sex-offender-treatment

specialist diagnosed Templeton with major depressive disorder, anxiety

disorder, voyeurism, and exhibitionism for which he takes numerous

prescription medications.   “While illnesses do not excuse misconduct,

they can be mitigating factors and can influence our approach to

discipline.” Hoglan, 781 N.W.2d at 287.

      Additionally, Templeton continues to receive treatment for his

disorders and illnesses. Templeton has complied with his treatment and

his performance has met expectations. Templeton’s risk of recidivism is

relatively low and if he continues his treatment he may be able to

continue to practice law. Moreover, Templeton has voluntarily chosen to

continue to wear his monitoring ankle bracelet to ensure he complies

with his probation.   Thus, it appears Templeton is taking affirmative

steps to rehabilitate himself and change his destructive behavior.

Finally, Templeton has claimed responsibility and shown remorse for his

conduct.

      A review of prior cases involving sexual misconduct and/or other

criminal convictions reveal that the length of the suspension varies from

two months to three years based on the circumstances of the case. See,

e.g., Iowa Supreme Ct. Att’y Disciplinary Bd. v. Blazek, 739 N.W.2d 67,

70 (Iowa 2007) (revoking attorney’s license due to enticement of a minor

for sex and child pornography felony convictions); Iversen, 723 N.W.2d at

812 (suspending attorney’s license for one year due to fraudulent

practice felony and aggravated misdemeanor convictions); Mulford, 625

N.W.2d at 685–86 (citing cases imposing sanctions ranging from a public

reprimand to a two-year suspension for misconduct resulting from

criminal conduct); Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v.
                                        16

Thompson, 595 N.W.2d 132, 136 (Iowa 1999) (suspending attorney’s

license for two      months due to his convictions for two simple

misdemeanors); Steffes, 588 N.W.2d at 125 (citing cases suspending

attorneys’    licenses   for   three   months    to    three   years   for   sexual

misconduct); Comm. on Prof’l Ethics & Conduct v. Barrer, 495 N.W.2d

756, 760 (Iowa 1993) (suspending attorney’s license for two years for

making sexually obscene phone calls to teenage boys); Tompkins, 415

N.W.2d at 624 (suspending attorney’s license for two years due to

conviction for trespass in relation to attorney’s unlawful entry into homes

to search for women’s undergarments); Vesole, 400 N.W.2d at 593

(suspending attorney’s license for three years due to repeated convictions

for indecent exposure); Comm. on Prof’l Ethics & Conduct v. Floy, 334

N.W.2d 739, 740 (Iowa 1983) (suspending attorney’s license for eighteen

months due to his conviction of telephone harassment in relation to

sexually obscene phone calls made to young women).

      Considering the nature of Templeton’s violations, the protection of

the public, deterrence of similar misconduct by others, Templeton’s

fitness to practice, our duty to uphold the integrity of the profession in

the   eyes    of   the   public,   aggravating        circumstances,    mitigating

circumstances, and the sanctions we have given in similar cases, the

appropriate sanction for Templeton’s conduct is to suspend his license to

practice law indefinitely with no possibility of reinstatement for three

months.      Prior to any application for reinstatement, Templeton must

provide this court with an evaluation by a licensed health care

professional verifying his fitness to practice law.

      V. Disposition.

      We suspend Templeton’s license to practice law in this state

indefinitely with no possibility of reinstatement for three months. This
                                   17

suspension applies to all facets of the practice of law. See Iowa Ct. R.

35.12(3).   Prior to any application for reinstatement, Templeton must

provide this court with an evaluation by a licensed health care

professional verifying his fitness to practice law. Upon any application

for reinstatement, Templeton must establish that he has not practiced

law during the suspension period and has complied in all ways with the

requirements of Iowa Court Rule 35.13.     Templeton shall also comply

with the notification requirements of Iowa Court Rule 35.22. We tax the

costs of this action to Templeton pursuant to Iowa Court Rule 35.26.

      LICENSE SUSPENDED.